DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 2/12/2020 is acknowledged.

OBJECTIONS
3.	Claims 4-7, 9-14 and 16-17 are objected to because of the following informalities: Claims 4-7, 9-14 and 16-17 are missing the term wherein. Appropriate correction is required. Applicants need to include the term wherein but also amend the claims for example, claim 16 needs to include wherein the dosage from coating composition further comprises instead of comprising and for claim 3 as an example, the term wherein is missing but also the claim should be amended to coated dosage from has instead of the term having. 

Claim Rejections - 35 USC § 112
4.            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


based plasticizer” and it comprises acetylated monoglycerides however, the term based renders the metes and bounds of the claim unclear because it is not clear what would be considered to meet the limitation of being oil-based. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-15, 17, 40-41 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Schad et al. (US 2017/0281553).
Schad et al. (US 2017/0281553) (hereinafter Schad et al.) disclose film coating compositions comprising a cellulosic polymer and a plasticizing agent (abstract). Film-forming agents include those such as HPC and salt of CMC (para 0015). The film coating composition can include at least one cellulosic polymer that is non-ionic (hydroxypropyl cellulose) (HPC) in amounts that overlap as at least about 20 % is disclosed (para 0023, 0030, 0037, and Examples). The film coating compositions can include a second film forming agent such as sodium CMC in amounts of at least about 20 % (paras 0026, 0033, 0040 and Examples 1-2). Although the reference Exemplifies having ratio of 3:1 (paras 0026, 0033, 0040). The ionic cellulosic polymer can serve to capture dissociation species and/or minimize or prevent dissociation of an opacifying prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Examples 1 and 2 disclose HPC at amounts between 18-25 wt %. While sodium CMC is less than the recited 18 % of the claims, Schad et al. discloses that the amounts can be present in at least 20%. A reference is good for all that it suggests including nonpreferred embodiments.  Schad et al. disclose acetlated monoglycerides as plasticizing agents (para 0018) and the plasticizing agent can be at least about 5 % or 8-25 % (see para 0046). These are amounts that overlap with the instant claims. A solvent is included (abstract). In some embodiments, the film coating suspension can comprise about 15% to about 22% and about 16% to about 20% solids by weight (para 0050). Schad et al. discloses inclusion of talc as lubricant which may be present from 15 wt % to 19 wt % (paras 0019 and 0027). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the various disclosed ingredients in Schad et al. such as a coating composition formed of hydroxypropyl cellulose and carboxymethyl cellulose in amounts that overlap with the instant claims to arrive at compositions yielding no more than one would expect from such an arrangement of the film forming composition.
	While Shad et al. does not disclose the properties as claimed, it is noted that claim 1 merely recites wherein when applied to a 400 mg standard  flat-faced radius-edged round tablet dosage from to a 3 %  weight gain, provides a coated dosage form . 

6.	Claims 1, 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schad et al. (US 2017/0281553) as applied to claims 1-8, 10-15, 17, 40-41 and 52  above, and further in view of Gimbel et al. (US 2018/0036413). 
	Schad et al. has been discussed supra and does not disclose inclusion of maltodextrin in an amount of at least 8 % and at most 25 %. 
	Gimbel et al. (US 2018/0036413) (hereinafter Gimbel et al.) disclose that maltodextrin may be beneficially added to reduce viscosity of the aqueous dispersion or increase gloss of the coated orally ingestible substrates and that it may be included from 0.1-80 wt. % (paras 006 and  0024). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further include maltodextrin in the compositions of Schad et al for the stated benefit which includes providing for increase gloss of the coated orally ingestible substrates. 

CORRESPONDENCE
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615